DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021 and 12/22/2021 was filed and is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of the Restriction Requirement mailed 11/09/2021 in the reply filed on 12/06/2021 is acknowledged.  
Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2021.
The traversal is on the ground(s) that there is no undue burden, arguing “the Examiner has failed to establish a prima facia case by providing an appropriate explanation of separate classification…” This is not found persuasive because the Restriction clearly denoted the separate classification of each invention Group. Further, these are separate inventions sharing no common elements—this alone presents an examination burden. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the limitations of hich is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 11 is directed to Figures 9B and 9C, which discloses a particular configuration for a heat sink. Moreover, there is no other embodiment disclosed which has only the elements recited in claim 11—this is a specific configuration. As such, the configuration of Figure 9B and 9C must be fully claimed in a manner which recites each element of the specific configuration. 
The Examiner proposes the following amendment: 
Claim 11 (Currently Amended) A light assembly comprising: 
a heat pipe having a first condenser portion and an first evaporator portion, said heat pipe comprising a longitudinally extending wall; 
a plurality of light sources disposed at least partially around and thermally coupled to longitudinally extending wall at the first evaporator portion of the heat pipe; and 
a heat sink housing comprising a heat sink portion, an electronic housing portion, having a first plurality of fins and a second plurality of fins, and a plurality of angled walls extending from the first plurality of fins, wherein heat sink housing receiving the first condenser portion of the heat pipe, wherein heat sink portion comprises an inner wall adjacent to the heat pipe, an outer wall having the plurality of fins extending therefrom and a plurality of radially extending walls extending between the inner wall and the outer wall, wherein the are linearly wherein the have pairs of fins extending an adjacent one of the radially extending walls disposed between each of the pairs, and wherein the plurality of angled walls are disposed at about 45 degrees from the first plurality, respectively, and about parallel with at least one of the second plurality of fins.
Appropriate correction is required. 
Claims 12-17 are further rejected for depending on claim 11. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, line 10, recites the limitation "electronic".  There is insufficient antecedent basis for this limitation in the claim. For examination, it will be assumed the limitation points to the antecedent of “electronic housing”. Appropriate correction is required.
Claims 2-10 are further rejected for depending on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansbach et al (US 2011/0267820 A1) in view of Su (US 2015/0098223 A1) and further, in view of Yatsuda et al (US 2007/0041185 A1).
In regard to claim 1, Bansbach et al disclose a light assembly comprising: 
a heat pipe (48) having a first condenser portion and an first evaporator portion, said heat pipe comprising a longitudinally extending wall; 
a plurality of light sources (26) disposed at least partially around and thermally coupled to longitudinally extending wall at the first evaporator portion of the heat pipe; and 
a heat sink housing (50) comprising a heat sink portion and a plurality of fins, said heat sink housing receiving the first condenser portion of the heat pipe. (Figure 3; see at least [0038]) 
Bansbach et al fail to disclose an electronics housing and a temperature sensor.
Su teaches a heat sink having an electronic housing portion, said heat sink portion separated from the electronic housing portion by a wall. (Figure 8; see at least [0032])
It would have been obvious to one of ordinary skill in the art at the time of filing to form the electronics housing of Su into the heat sink of Bansbach et al in order to place the electronics remote of the light sources, thereby protecting the circuit from excessive heat. 
Yatsuda et al teaches a drive circuit (32) and a temperature sensor generating a temperature signal, said drive circuit reducing current to the light sources in response to the temperature signal. (Figure 3; see at least [0094])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the temperature sensor of Yatsuda et al into the circuitry of Bansbach et al in order to protect the LEDs from damage by regulating their output when generating excessive heat. 

In regard to claim 2, in the combination of Bansbach et al, Su, and Yatsuda et al, the temperature sensor would be disposed adjacent the wall. (This is also a broad claim as “adjacent” is a relative term.)

In regard to claim 3, Bansbach et al disclose that the plurality of light sources are disposed on a circuit board adjacent to a first end of the heat sink housing. (Figure 3; see at least [0038])
Bansbach et al fail to disclose that the drive circuit volume is opposite of the first side. 
Su teaches that the drive circuit volume is disposed at a second end of the heat sink housing opposite the first end of the heat sink housing. (Figure 8; see at least [0032])
It would have been obvious to one of ordinary skill in the art at the time of filing to form the electronics housing of Su into the heat sink of Bansbach et al in order to place 

In regard to claim 4 and 5, Bansbach et al disclose a reflector disposed adjacent to the first end of the housing that is planar. (Under this broad claim construction, any flat surface becomes a planar reflector under BRI—the surface of the carrier 22 serves as a planar reflector.) 

In regard to claim 6 and 7, Bansbach et al fail to disclose that the planar reflector has a matter or partially reflective finish.
However, diffuse reflectors, which matte and partially reflective surfaces are, are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide a diffuse reflective layer to the planar reflector of Bansbach et al in order to improve light scattering and light mixing.  

In regard to claim 8, Bansbach et al fail to disclose the plurality of light sources and the heat sink comprises a power flux of between 12000 Watts per square and 15000 watts per square meter.
However, the Examiner sees this claim as purported merit—there is nothing structural about the claim that would inform one of ordinary skill what is being covered by the claim. As such, the Examiner must treat the claim as a routine optimization. It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the efficiency of the system in order to extend the working life of the light sources.

In regard to claim 9, Bansbach et al disclose that the heat sink comprises a thermally emissive material. (This claim is very broad; all materials are thermally emissive.)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansbach et al (US 2011/0267820 A1) in view of Su (US 2015/0098223 A1) and view of Yatsuda et al (US 2007/0041185 A1), and further, in view of Uhler et al (US 2014/0313729 A1).
In regard to claim 10, Bansbach et al fail to disclose that the heat sink comprises a reflective paint disposed on the thermally conductive coating.
Uhler et al teaches a heat sink (102) having a reflective paint disposed on the thermally conductive coating. (Figure 1a; see at least [0023])
It would have been obvious to one of ordinary skill in the art at the time of filing to form the reflective paint of Uhler et al onto the heat sink of Bansbach et al in order to optimize the heat emission of the heat sink. 

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansbach et al (US 2011/0267820 A1) in view of Matsumoto et al (US 2016/0377253 A1).
In regard to claim 18 and 19, Bansbach et al disclose a light assembly comprising: 
(48) having a first condenser portion and an first evaporator portion, said heat pipe comprising a longitudinally extending wall; 
a plurality of light sources (26) disposed at least partially around and thermally coupled to longitudinally extending wall at the first evaporator portion of the heat pipe; 
a first heat sink housing (50) receiving the first condenser portion of the heat pipe. (Figure 3; see at least [0038])
Bansbach et al fail to disclose a shaped reflector. 
Matsumoto et al teaches a shaped reflector reflecting light, said reflector have a width and a length corresponding a longitudinal axis of the light assembly, having a width:length aspect ratio of 2, and as recited in claim 19, that the shaped reflector comprises a paraboloid. (Figure 2; see at least [0049] and [0057])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the plurality of light sources within the reflector of Matsumoto et al in order to shape the resulting light distribution.
The combination fails to teach the limitation of having an aspect ratio of the width to length is about is about 5 to about 9. However, Matsumoto et al clearly teaches an elongated shaped reflector. It would have been obvious to one of ordinary skill in the art at the time of filing to extend the rectangular reflector such that it had a higher width:length aspect ratio in order to elongate the resulting light distribution.

Bansbach et al fail to disclose the plurality of light sources and the heat sink comprises a power flux of between 12000 Watts per square and 15000 watts per square meter.
However, the Examiner sees this claim as purported merit—there is nothing structural about the claim that would inform one of ordinary skill what is being covered by the claim. As such, the Examiner must treat the claim as a routine optimization. It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the efficiency of the system in order to extend the working life of the light sources.

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansbach et al (US 2011/0267820 A1) in view of Su (US 2015/0098223 A1).
In regard to claim 21 and 22, Bansbach et al disclose a light assembly comprising: 
a heat pipe (48) having a first condenser portion, an first evaporator portion and a middle portion, said heat pipe comprising a longitudinally extending wall; 
a plurality of light sources (26) disposed at least partially around and thermally coupled to the longitudinally extending wall at the first evaporator portion of the heat pipe; 
a heat sink housing (50) having a portion of the heat pipe disposed therein. (Figure 3; see at least [0038])
Bansbach et al fail to disclose an electronic housing portion and a lamp base. 
Su teaches a heat sink having an electronic housing portion (21), and a lamp base (11), and as recited in claim 22, the lamp base comprises potting material (114) disposed between the first condenser portion (13) and the lamp base. (Figure 8; see at least [0032])
It would have been obvious to one of ordinary skill in the art at the time of filing to form the electronics housing of Su into the heat sink of Bansbach et al in order to place the electronics remote of the light sources, thereby protecting the circuit from excessive heat. 
In regard to limitations reciting that the heat pipe extends through the electronic housing portion and the lamp base, this is not explicitly taught by either reference. However, when considering references in view of a PHOSITA, the Examiner must consider all that would be evident to that person of ordinary skill. Extending the heat pipe further into the lamp base/heat sink would serve to improve overall heat dissipation and improve retention of the pipe in the base, and it would have been obvious to one of ordinary skill in the art at the time of filing to extend the heat pipe through the lamp base in order to achieve these ends. 

Allowable Subject Matter
Claims 11-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is an examiner's statement of reasons for indicating allowable subject matter: 
The prior art taken as a whole does not show nor suggest a light assembly comprising a heat pipe having a first condenser portion and an first evaporator portion, said heat pipe comprising a longitudinally extending wall, a plurality of light sources disposed at least partially around and thermally coupled to longitudinally extending wall at the first evaporator portion of the heat pipe, and a heat sink housing comprising a heat sink portion, an electronic housing portion, a plurality of fins having a first plurality of fins and a second plurality of fins, and a plurality of angled walls extending from the first plurality of fins, wherein heat sink housing receiving the first condenser portion of the heat pipe, wherein heat sink portion comprises an inner wall adjacent to the heat pipe, an outer wall having the plurality of fins extending therefrom and a plurality of radially extending walls extending between the inner wall and the outer wall, wherein the first plurality of fins of the plurality of fins are linearly aligned with at least some the plurality of radially extending walls and wherein the second plurality of fins of the plurality of fins have pairs of fins extending parallel to an adjacent one of the radially extending walls disposed between each of the pairs, and wherein the plurality of angled walls are disposed at about 45 degrees from the first plurality, respectively, and about parallel with at least one of the second plurality of fins as specifically called for the claimed combinations.
The closest prior art, Bansbach et al (US 2011/0267820 A1), does not include that the first plurality of fins of the plurality of fins are linearly aligned with at least some the plurality of radially extending walls and wherein the second plurality of fins of the plurality of fins have pairs of fins extending parallel to an adjacent one of the radially extending walls disposed between each of the pairs, and wherein the plurality of angled as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Bansbach et al reference in the manner required by the claims. 
To clarify the allowable subject matter, the claim required by the rejection over 35 USC 112(a) obligates a specific arrangement for a heat sink in combination with a heat pipe and light source—the prior art fails to this combination. It should be made clear however that the Examiner make no suggestion regarding whether the heat sink arrangement absent the heat pipe and light sources is allowable, and any such question would require further consideration by the appropriate art unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oki (US 2011/0273072 A1) disclose a light bulb. 
Phipps et al (US 2011/0176316 A1) disclose an LED lamp.
Progl (US 2013/0194796 A1) disclose an LED lamp.
Sanders et al (US 2011/0193473 A1) disclose an LED lamp.
Tain et al (US 2006/0001384 A1) disclose an LED lamp.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875